DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Species I, claims 1-3, 5-12, and 18-20 in the reply filed on July 05, 2022 is acknowledged. Claims 4 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG-Pub No.: 2017/0193876 A1, hereinafter, “Choi”).

[AltContent: textbox (Choi, annotated FIG. 5)][AltContent: rect][AltContent: textbox (Second pixel circuit portion)][AltContent: arrow]
    PNG
    media_image1.png
    446
    573
    media_image1.png
    Greyscale


Regarding claim 1, Choi discloses a display device (see Choi, FIGs. 1-5) comprising:
a first pixel circuit portion (FIG. 5 shows one red subpixel in FIG. 3, a green subpixel in the same pixel have a first pixel circuit portion) including at least one transistor (DT, FIG. 5);
a second pixel circuit portion (annotated FIG. 5 above) including at least one transistor (DT);
a first pixel electrode (GAND, ¶ [0070]) electrically connected to the first pixel circuit portion (as shown in annotated FIG. 5 above for green subpixel);
a second pixel electrode (RAND, FIG. 5) electrically connected to the second pixel circuit portion (annotated FIG. 5 above);
a first data line (EVL, FIG. 5) electrically connected to the first pixel circuit portion (EVL electrically connects to all three subpixels); and
a second data line (C2, FIG. 5) electrically connected to the second pixel circuit portion (annotated FIG. 5 above),
wherein the first data line (EVL) and the second data line (C2) are arranged adjacent to each other along a first direction (left-right in FIG. 5), and
the second pixel circuit portion overlaps the first data line (EVL) and the second data line (C2) in a plan view (annotated FIG. 5 above). 

Regarding claim 18, Choi discloses a display device (see Choi, FIGs. 1-5) comprising:
a plurality of pixel circuit portions (as shown in annotated FIG. 5 above) arranged along a first direction (X in FIG. 3 for red subpixels);
a plurality of data lines (EVL and C2) arranged along a second direction (Y as shown in FIGs. 3-5) different from the first direction (X) and adjacent to each other (FIG. 5);
a plurality of pixel electrodes (RAND, FIG. 5 shows one red subpixel) electrically connected to the plurality of pixel circuit portions (annotated FIG. 5 above and FIG. 3 shows a plurality of red subpixels), respectively;
an emission layer (OL) disposed on the plurality of pixel electrodes (RAND, FIG. 5); and
a common electrode (CAT, ¶ [0093]) disposed on the emission layer (OL, FIG. 5),
wherein the plurality of data lines (EVL and C2) are disposed at one side of the plurality of pixel circuit portions (FIG. 5), and
at least one pixel electrode (RAND in FIG. 5) among the plurality of pixel electrodes overlaps at least one data line (C2) among the plurality of data lines in a plan view (FIG. 5).

Allowable Subject Matter
Claims 2-3, 5-12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892